121 Ga. App. 31 (1970)
172 S.E.2d 488
TIERCE et al.
v.
DAVIS, Sheriff, et al.
44959.
Court of Appeals of Georgia.
Submitted January 8, 1970.
Decided January 16, 1970.
Harry T. Lawrence, for appellants.
David N. Vaughn, Jr., District Attorney, for appellees.
EBERHARDT, Judge.
A supermarket and its manager brought suit against the Sheriff of Gordon County and the District Attorney of the Cherokee Judicial Circuit seeking a declaratory judgment that a sales promotion program being operated by them was not in violation of the lottery laws, and for injunctive relief pending the adjudication. The trial court ruled that the program was illegal and denied relief, and plaintiffs appealed to the Supreme Court. That court transferred the appeal here. Tierce v. Davis, 225 Ga. 574 (170 SE2d 228). Held:
It appears that the sheriff swore out and served a warrant upon the manager and that the district attorney has commenced action to prosecute him. Since the alleged criminal activity has already occurred, the court did not err in denying the relief sought. Clark v. Karrh, 223 Ga. 851 (159 SE2d 75). While the trial court placed its ruling upon the ground that the activity was illegal, a matter as to which we express no opinion, a judgment right for any reason will *32 be affirmed by the appellate courts. Hill v. Willis, 224 Ga. 263, 267 (161 SE2d 281).
Judgment affirmed. Jordan, P. J., and Pannell, J., concur.